IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                   .__

STATE OF WASHINGTON,                      )
                                                                                     r•-)      cr) `r,:-.
                                                                                     ..,-.J
                                          )      DIVISION ONE                        --.--      fr.
                     Respondent,          )                                           70        CD --.1 _
                                                                                                -11,..........,
                                          )      No. 74246-9-1                          I
                                                                                       0-,
                   V.                     )                                                      (PSI .... .
                                          )      UNPUBLISHED OPINION                   -4-           r-
STEVE THOMAS YOUNG,                       )                                            9?          , tr)
                                          )                                              CJI
                     Appellant.           )      FILED: March 6, 2017
                                          )

       DWYER, J. — Steve Young was charged and convicted of arson in the first

degree. The sentencing court imposed a standard range sentence of 23 months

imprisonment. On appeal, Young contends that the trial court erred in instructing

the jury on the concept of reasonable doubt. This is so, he avers, because the

court gave as its instruction the jury instruction defining "reasonable doubt" set

forth at 11 Washington Practice: Washington Pattern Jury Instructions: Criminal

4.01, at 85 (3d ed. 2008) (WPIC). Young contends that this instruction

unconstitutionally undermines the presumption of innocence and shifts the

burden of proof to the defendant. We disagree and affirm.

                                          1

       Young contends that WPIC 4.01, which states "[a] reasonable doubt is

one for which a reason exists and may arise from the evidence or lack of
No.74246-9-1/2


evidence," unconstitutionally undermines the presumption of innocence and

shifts the burden of proof to the defendant. This is so, he asserts, because

WPIC 4.01 instructs jurors that they must be able to articulate a reason for

having a reasonable doubt. The trial court did not err in so instructing the jury.

       Our Supreme Court has mandated that an instruction in the words of

WPIC 4.01 be given in all cases. State v. Bennett, 161 Wash. 2d 303, 318, 165
P.3d 1241 (2007). The constitutionality of the challenged instruction has been

reaffirmed. State v. Kalebaugh, 183 Wash. 2d 578, 586-87, 355 P.3d 253 (2015).

We have recognized this controlling authority. State v. Lizarraga, 191 Wash. App.
530, 567, 364 P.3d 810 (2015), review denied, 185 Wash. 2d 1022 (2016). The trial

court did not err by doing the same.

       In any event, WPIC 4.01 does not require jurors to articulate a reason.

"[A] doubt for which a reason exists" is not the same as "a doubt for which a

reason can be given." Kalebaugh, 183 Wash. 2d at 584. Young's argument is

meritless.

                                         II

       Young requests that no costs associated with his appeal be assessed

against him, as he was found indigent by the trial court. Pursuant to RAP 14.2,

we may exercise our discretion not to impose appellate costs. State v. Sinclair,

192 Wash. App. 380, 393, 367 P.3d 612, review denied, 185 Wash. 2d 1034 (2016).

The State does not contest his claim. Accordingly, we exercise our discretion

and will not impose appellate costs against Young.




                                          2
No.74246-9-1/3


      Affirmed.




We concur:




                  3